Per curiam.
On report. This is an action of debt for taxes reported to this court by a Justice of the Superior Court on an agreed statement of facts as provided for by R. S., 1944, Chap. 91, Sec. 14.
The period for which taxes are alleged to be due is from January 1, 1949 through December 31, 1953. During this time the City of Rockland was the owner of real estate known as the Rockland Municipal Airport. This real estate is located in the Town of Owl’s Head and consists of approximately three hundred and ninety acres, upon which there are three landing strips and about nineteen buildings. During all of this period the defendant was the tenant in possession of the Rockland Municipal Airport under lease from the City of Rockland.
The agreed statement of facts now before us especially fails to show sufficient facts to enable this court to make a decision on the rights of the parties and to render judgment thereon.
Specifically the agreed statement of facts fails to show the assessed valuation of each individual building located on said property or the amount of tax claimed by the town to be due on each building, nor does it show with sufficient detail in many instances the use to which each building is and has been put during each taxable year.
In no manner do we intend to indicate that final decision of this case is to be based on the information as to the facts *113above referred to, but upon all factual information essential to a final disposition of the case together with the law applicable to such facts.
Domenic Cuccinello, for Plaintiff.
Frank F. Harding, for Defendant.
Sitting: Merrill, C. J., Thaxter, Fellows, Williamson, Tirrell, Webber, JJ.

Report discharged.


Case remitted to the Superior Court.